 

wee ene HB
Be

UNITED STATES DISTRICT COURT oT
SOUTHERN DISTRICT OF NEW YORK

 

oy |
i, | eo 112019 |

United States of America, oe ooo
_y—
13-cr-378 (AJN)
John Thompson,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

On November 27, 2019, Defendant John Thompson filed a “Nunc-Pro-Tunc Judgement /
35(a) motion.” Dkt. No. 166. The Court construes Defendant Thompson’s submission as made
under Federal Rule of Criminal Procedure 35(a) and interprets it to be nunc pro tunc in the sense
that it seeks to correct an earlier judgment.

The Court denies Defendant’s Rule 35(a) motion as untimely. A Rule 35(a) motion must
be made “[w]ithin 14 days after sentencing,” a date which has long since passed. Fed. R. Crim.
P. 35(a). It is true that earlier iterations of Rule 35 allowed the Court to correct an illegal
sentence at any time. See Hill v. United States, 368 U.S. 424, 430 n.7 (1962). However, the
Rule was later amended in order to add a time limit and narrow its scope. As the 1991 Advisory
Committee notes to Rule 35 explain, the current provision “provides an efficient and prompt
method for correcting obvious technical errors that are called to the court’s attention immediately
after sentencing.” But as the committee noted, Rule 35(a)’s time limit “is not intended to
preclude a defendant from obtaining statutory relief from a plainly illegal sentence. The
Committee’s assumption is that a defendant detained pursuant to such a sentence could seek
relief under 28 U.S.C. §2255 if the seven-day period [now amended to fourteen days] .. . has

elapsed.”

 

 
Defendant argues that he should nonetheless be permitted to file a Rule 35(a) motion
under the doctrine of equitable tolling. Assuming that equitable tolling is available for Rule
35(a) motions, Defendant must still show “that some extraordinary circumstance stood in his
way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quotation
omitted). Defendant does not allege any such extraordinary circumstances. Indeed, in the years
since Defendant’s sentencing, he has filed multiple habeas petitions, suggesting that there was
little to prevent him from also filing a Rule 35 motion.

Defendant’s Rule 35 motion is denied. Additionally, Defendant’s submission will not be
construed as a successive habeas petition, because he has explicitly requested that the Court not
do so. See Dkt. No. 166 at 3 (“This motion is not to be interpreted as a second successive.”).

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

Chambers will mail a copy of this Order to Defendant and note its mailing on the docket.

This resolves Dkt. No. 166.

SO ORDERED.

Dated: December , 2019
New York, New York

 

 

 
